Citation Nr: 0216565	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury secondary to a motor vehicle accident (MVA) on 
May 2, 1995.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active duty for training from November 3, 
1994, to March 17, 1995.  She also had prior inactive service 
in the U.S. Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied service 
connection for residuals of a closed head injury secondary to 
a MVA on May 2, 1995.


FINDINGS OF FACT

1.  On April 14, 1995, the appellant was given a conditional 
release from the U.S. Army Reserve to enlist in the U.S. Army 
Delayed Entry Program (DEP).

2.  She sustained residuals of a closed head injury in a MVA 
on May 2, 1995, prior to entry into active service; at that 
time she was not on active duty, active duty for training, or 
inactive duty training.


CONCLUSION OF LAW

Residuals of a closed head injury secondary to MVA on May 2, 
1995, were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for service connection for residuals of 
closed injury secondary to MVA on May 2, 1995, and that the 
requirements of the VCAA have in effect been satisfied.

The appellant has been provided with a VA examination to 
determine the nature and extent of the claimed disability.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to submit written argument.  In a May 
1999 letter, the RO notified the appellant of the evidence 
needed to substantiate her claim.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of the claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The appellant had active duty for training from November 3, 
1994, to March 17, 1995.  She also had service in the U.S. 
Army Reserve.

A service department letter dated in September 1995 shows 
that the appellant received a conditional release from the 
U.S. Army Reserve on April 14, 1995, and enlisted in the U.S. 
Army DEP.  It was noted that she was discharged from the U.S. 
Army DEP on May 11, 1995, after being in a serious MVA and 
that she then reverted back to her U.S. Army Reserve status.

Service documents dated in 1998 reveal that the appellant was 
found medically unfit for retention in the U.S. Army Reserve.  
At that time, she was given various options.  In a document 
dated in October 1998 she elected to be discharged from the 
U.S. Army Reserve due to medical conditions that rendered her 
medically disqualified for retention.

Private medical reports show that the appellant was 
hospitalized in May 1995 after sustaining residuals of closed 
head injury in a MVA on May 2, 1995.  A report of her 
hospitalization in May 1995 shows a diagnosis of closed head 
injury, status post MVA.

Correspondence from the National Personnel Records Center 
received in April 2001 notes that an extensive search of 
military records to determine whether the appellant had 
active service other than her period of active duty for 
training from November 3, 1994, to March 17, 1995, had been 
made.  It was determined that the appellant had no other 
verifiable active service.



B. Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110(West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

Service connection means, with respect to disability, that 
such disability was incurred in or aggravated from a 
disability incurred or aggravated in line of duty in the 
active military, naval or air service.  38 C.F.R. § 3.1(k).  
Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from a covered disease that occurred during 
such training.  Active duty means full-time duty in the Armed 
Forces, including authorized travel to or from such duty or 
service.  38 C.F.R. § 3.6(a),(b)(1) and (6).

In this case, the evidence reveals that the appellant was 
released from the U.S. Army Reserve on April 14, 1995, to 
enlist in the U.S. Army DEP, and that she enlisted into the 
program on that date.  The evidence, however, shows that she 
was injured in a MVA on May 2, 1995, before she was able to 
enter active service in the U.S. Army.  Hence, she never had 
any full time active duty.  Nor does the evidence show that 
she was on active duty for training or in other qualifying 
service when she sustained injuries in the MVA accident on 
May 2, 1995.  Nor does the evidence reveal that she was on 
authorized travel to active duty on May 2, 1995.  VA 
compensation or service connection for residuals of closed 
head injury sustained in a MVA accident on that date is not 
warranted because the appellant was not in qualifying service 
on that date.


In view of the above, the Board finds that the veteran does 
not have qualifying service upon which to support her claim 
for service connection for residuals of closed head injury 
secondary to a MVA on May 2, 1995.  Hence, her claim for 
service connection for those residuals has no legal merit, 
and is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for residuals of closed head injury 
secondary to MVA on May 2, 1995, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

